On Remand from the Alabama Supreme Court

WELCH, Presiding Judge.
The Alabama Supreme Court granted Brandon Washington’s petition for a writ of certiorari to review issues relating to the penalty phase in Washington’s capital-murder trial. Washington was sentenced to death. This Court affirmed his conviction and his sentence. Washington v. State, 106 So.3d 423 (Ala.Crim.App.2007) (opinion on return to remand). On April 15, 2011, the Supreme Court reversed this Court’s judgment insofar as it sentenced Washington to death, and remanded the case, instructing this Court to remand the case to the circuit court for a new penalty-phase hearing. Therefore, this cause is remanded to the circuit court with directions to conduct a new penalty-phase hearing in accordance with the Alabama Supreme Court’s opinion in Ex parte Washington, 106 So.3d 441 (Ala.2011).
On remand, the circuit court shall take all necessary action to see that the circuit clerk makes due return to this Court at the earliest possible time and within 180 days from the date of this opinion.
REMANDED WITH DIRECTIONS. 
WINDOM, KELLUM, BURKE, and JOINER, JJ., concur.